Citation Nr: 0636417	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  96-41 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post medial meniscectomy, knee debridement, and 
instability of the right knee, rated 20 percent disabling 
prior to January 12, 2005, and 30 percent disabling since 
January 12, 2005.

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the right knee, rated 20 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
status post meniscectomy of the left knee, rated 20 percent 
disabling during the period from October 18, 1993 to April 
18, 2005.

4.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the left knee, rated 20 percent 
disabling during the period from July 20, 1998 to April 18, 
2005.

5.  Entitlement to an increased rating for a left total knee 
replacement, rated 100 percent disabling from April 18, 2005 
to June 30, 2006, and 30 percent disabling since July 1, 
2006.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 decision by the RO in New York, 
New York that, in pertinent part, denied an increase in a 10 
percent rating for a left knee disability, and denied an 
increase in a 10 percent rating for a right knee disability.  

In a July 1996 rating decision, the RO granted a 20 percent 
rating for the service-connected left knee disability, and a 
20 percent rating for the service-connected right knee 
disability, each effective July 19, 1996.  In a May 1997 
rating decision, the RO granted an earlier effective date of 
October 18, 1993 for the 20 percent ratings for each knee.  
In an August 1998 supplemental statement of the case, the RO 
granted separate (additional) 10 percent ratings for 
arthritis for each knee, effective July 20, 1998.

In July 2004, the Board remanded the case to the RO for 
further evidentiary development.  In a November 2005 rating 
decision, the RO granted 20 percent ratings for arthritis of 
each knee, effective July 20, 1998, and awarded a 100 percent 
rating for a left total knee replacement, from April 18, 
2005, and 30 percent disabling from July 1, 2006.  The case 
was subsequently returned to the Board.

Additionally, the Board notes that by statements dated in 
April 2004, the veteran has raised claims for service 
connection for hearing loss and tinnitus, and for secondary 
service connection for a psychiatric disorder.  Moreover, in 
a June 2004 statement, the veteran appears to be raising a 
claim for entitlement to a total disability compensation 
rating based on individual unemployability (TDIU rating).  As 
these issues are not currently in appellate status they are 
referred to the RO for appropriate action.

For reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

Although further delay is regrettable, the Board finds that 
remand is required for additional action. 

First, the veteran has indicated that he has been receiving 
benefits from the Social Security Administration for his 
knees since approximately 1994.  As this is the same year in 
which the decision on appeal was issued, the SSA records 
could contain information which would impact the evaluation 
assigned for the veteran's knee disabilities.  Thus, remand 
to obtain these records is required.  38 C.F.R. 
§ 3.159(c)(2).

With respect to the veteran's left knee disabilities, the 
Board notes that further explanation of the action taken in 
the November 2005 rating decision is also required.  The 
Board notes that a July 1996 rating decision, issued on 
appeal, increased the veteran's left knee internal 
derangement with degenerative joint disease to 20 percent 
under Diagnostic Code 5258.  In an August 1998 Supplemental 
Statement of the Case, the RO awarded separate ratings for 
arthritis and instability.  At that time, the RO formally 
discontinued Diagnostic Codes 5258, effective July 20, 1998, 
and assigned a 20 percent evaluation under Diagnostic Code 
5257 for instability and a 10 percent evaluation under 
Diagnostic Code 5010 for arthritis, both effective July 20, 
1998.

It is with the November 2005 decision that the confusion 
begins.  In that decision, the AMC assigned a 100 percent 
rating for a left total knee replacement under Diagnostic 
Code 5055 effective from April 18, 2005 to June 30, 2006, and 
30 percent from July 1, 2006.  On the rating, the AMC noted a 
"historical record" of Diagnostic Code 5258 for status post 
meniscectomy and degenerative joint disease of the left knee, 
evaluated as 20 percent disabling from October 18, 1993 to 
July 19, 1998.  Curiously, the AMC, on the second page of the 
rating decision, again listed Diagnostic Code 5258, status 
post medial meniscectomy with instability of the left knee, 
evaluated as 20 percent disabling from July 20, 1998, but did 
not terminate that rating as of the date the 100 percent 
rating for the left total knee replacement was assigned.  It 
is unclear whether this represents an oversight on the part 
of the AMC, or was an intentional action to continue that 
rating despite the knee replacement.

If the RO finds the continuation of the 20 percent rating for 
status post medial meniscectomy with instability of the left 
knee, despite the knee replacement, was not in error, the RO 
should explain, in detail, how the veteran could receive a 
100 percent evaluation for a left total knee replacement 
combined with a rating for internal derangement of the left 
knee and not violate the rule against pyramiding in 38 C.F.R. 
§ 4.14.  In that regard, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(disabilities are to be rated separately, so long as the 
symptomatology for the disabilities is not "duplicative of 
or overlapping with the symptomatology" of any of the other 
disabilities).  It appears that having the left knee joint 
replaced necessarily would encompass all manifestations of 
the left knee impairment.  Further, it appears that there was 
no instability in the left knee on the July 2005 VA 
examination.

With respect to the issue of entitlement to an increased 
rating for a left total knee replacement rated 30 percent 
disabling since July 1, 2006, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

As noted above, the veteran had a left total knee replacement 
on April 18, 2005.  The most recent VA examination of his 
left knee was in July 2005, during his rehabilitation from 
surgery.  The Board finds that another VA examination is 
necessary to evaluate the current level of severity of his 
service-connected left knee disability, now that he has 
recovered from this surgery.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice. 
        
        
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if increased ratings are 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
knee disabilities since a left knee 
disability since his left total knee 
replacement on April 18, 2005.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

4.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current level of severity of his service-
connected left total knee replacement.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.

All necessary testing should be 
performed, such as range of motion in 
degrees (measured with a goniometer).  
The examiner should note any additional 
limitation of motion due to flare-ups or 
pain on use, and should note whether 
there is severe painful motion or 
weakness in the left lower extremity.  
The examiner should also indicate whether 
the veteran suffers from any instability 
or subluxation.

5.  The RO should then re-adjudicate the 
claim for an increased rating for a left 
total knee replacement.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




